DOWDELL, J.
This is an action by the State to recover a license tax from the appellee, Anniston Rolling Mills, for “doing'business as a corporation,” during.the year 1897. The suit was commenced in the justice court, and from the judgment of the justice the State appealed to the city court where the cause was tried without the intervention of a jury, and from the judgment of the city court, the State prosecutes its appeal to this court.
. The sole question presented here is, does the record show that the appellee was “doing business” within the meaning of the revenue law during said year. The tax imposed by the statute is a license tax 'for “doing business as a corporation,” and not for the mere privilege of existing as a corporation. The real test is, is the corporation engaged in the transaction of business, or any part of the business, for which it was organized or created. — Beard v. U. & A. Pub. Co., 71 Ala. 60; Sullivan v. Sullivan Timber Co., 103 Ala. 371.
The record shows that the appellee corporation was organized for the purpose of “buying, manufacturing and sale of iron, and of articles of merchandise or manufacture in which iron is used, and the buying and selling of such manufactured articles.” The record does not show that the appellee was engaged in the transaction or doing of such business or any part thereof during the *124year 1897. Not one of the several acts of the corporation done by it during the year 1897, as shown by the record, constituted a doing of the business or any part of the business for which it was created, and were mere incidents for the preservation of its property. We think the two eases of Beard and Sullivan above cited are conclusive of this case.
The judgment of the city court is affirmed.